The policy here in question was issued to the national guard of the state of Washington in consideration of the payment of a biennial premium of three dollars for each enlisted man. The insuring clause reads: *Page 549 
"This policy insures against loss or disability resulting directly and exclusively of all other causes, from accidental bodily injury sustained during the term of this policy and caused by service classed as incurred in line of duty as a National Guardsman, including guard duty, participation in drills, parades, practice or instruction in an armory or in the field when with his organization under the command of officers, including the annual encampment or while travelling to and from encampment, hereinafter referred to as `Such injury'."
Another provision of the policy provides:
"In the event of the National Guard of Washington being called into the federal service as a result of the mobilization of the Army of the United States or any part thereof, this policy will not be considered as covering those men so ordered into the federal service."
It is therefore apparent that for a premium of one dollar and fifty cents a year the respondent company assumed only a limited liability. The policy covered only loss or disability resulting directly and exclusively from accidental bodily injury caused
by service classed as incurred in line of duty as a nationalguardsman. The policy is very clear as to what the "line of duty" shall include. It says:
". . . including guard duty, participation in drills, parades, practice or instruction in an armory or in the field when with his organization under the command of officers, including the annual encampment or while travelling to and from encampment."
To say that the "including" clause is merely an enlarging one, intended to furnish an added protection which otherwise would not be covered by the policy is, in my opinion, wholly illogical and unwarranted. The essential duties of a national guardsman are those specified in the including clause. It would be wholly out of place to enumerate them as being duties other than those ordinarily included in the "line of duty" of such guardsmen. *Page 550 
The record shows that national guardsmen are paid only for drills actually attended; that they receive no transportation allowances for going to and from the armory; that a national guardsman is essentially a civilian, and not a soldier; and that his military duty begins only when he enters the armory. His orders to report simply require him to be at the armory. How he gets there is of no concern to his superior officers.
The situation presented by this case is not to be compared with that of a regular soldier on furlough, because the provisions for furloughs or leaves of absence are a part of the disciplinary regulations of the military service. A soldier on furlough is still a soldier in the service, subject to military command.
I think that the trial court was correct in holding that the deceased, at the time of receiving his injuries, was not in the line of duty of a national guardsman within the meaning of the policy and, further, that his death was not caused by such service. For these reasons I think the judgment should be affirmed.
MALLERY and JEFFERS, JJ., concur with STEINERT, J.